UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7567



JORGE PALACIO,

                                              Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-hc-02132-FL)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Palacio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jorge Palacio, a federal prisoner, filed a petition under

28 U.S.C. § 2241 (2000), challenging his sentence in light of

United States v. Booker, 543 U.S. 220 (2005), and asserting that

the imposition of a term of supervised release violated the Double

Jeopardy Clause.   We have reviewed the record and the district

court’s opinion and conclude that Palacio cannot proceed under

§ 2241 because he does not meet the standard set forth in In re

Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).       Accordingly, we

affirm the denial of relief.   Palacio’s motion to proceed in forma

pauperis on appeal is granted.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -